NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        DEC 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JOSE QUINTEROS, AKA Jose Alfredo                  No.    14-73347
 Quinteros-Zavala,
                                                   Agency No. A072-013-468
                   Petitioner,

   v.                                              MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Jose Quinteros, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that Quinteros failed

to establish a nexus between the harm he suffered and fears and his political

opinion. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the

REAL ID Act “requires that a protected ground represent ‘one central reason’ for

an asylum applicant’s persecution”). Thus, Quintero’s withholding of removal

claim fails. See Zetino v. Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                         2                                      14-73347